Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The Examiner is in agreement with arguments submitted by the Applicant on 12/17/2020 (Page 11 in particular). Applicant’s arguments, in further view of the filed amendments, render the claims novel and unobvious.
Allowable Subject Matter
Claims 201, 241, 242, 244, 246, 247, 250, 251, 254-257 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Zampini, II (20180027386), Oh et al. (20200150213). As per independent claim 201, the prior art of record Zampini discloses:
a point of purchase (POP) display system, comprising:
a plurality of POP displays located at a selected retail location wherein: the POP displays are associated with a selected campaign, and the POP displays have been randomly distributed from a temporary storage location to the selected retail location (par 09);
a plurality of wireless beacons (par 02, 07), wherein:
a respective wireless beacon is associated with a respective unique identifier (par 7, 13, 15).
a wireless network gateway located at the selected retail location that transmits an identifying retail location information of the selected retail location to a mobile device

a memory coupled to the processor to the processor that stores instructions (par 14, 200). 
receive, at the mobile device, the respective plurality of data packets in the respective wireless signal through the wireless transceiver from the respective wireless beacon coupled to the respective POP display (par 168, 171, 173) 
assess, at the mobile device, a respective signal strength of the respective wireless signal of the mobile device to the respective wireless beacon based on the respective plurality of data packets (par 171, 173); and
in response to determining, at the mobile device, that the respective signal strength surpasses a predefined RF signal strength threshold (par 08, 75, 96).
Oh discloses:
a wireless transceiver (par 256);
a processor coupled to the display and the wireless transceiver (par 246, 247, 256);
the respective wireless beacon includes a beacon radio that transmits a respective plurality of data packets that include the respective unique identifier in a respective wireless signal of radio frequency (RF) waves (par 75).
The Zampini and Oh combination does not teach:
transmit to a remote server: (i) the respective unique identifier of the respective wireless beacon installed on the respective POP display, (ii) the identifying retail location information of the selected retail location received from the wireless network 
wherein the remote server is configured to implement functions to:
receive, from the mobile device, (i) the respective unique identifier of the respective wireless beacon installed on the respective POP display, (ii) the identifying retail location information of the selected retail location received from the wireless network gateway, (iii) the known location of the mobile device within the selected retail location, and (iv) the determined respective distance between the mobile device to the respective wireless beacon installed on the respective POP display:
in response to receiving from the mobile device: (i) the respective unique identifier of the respective wireless beacon installed on the respective POP display and (ii) the identifying retail location information of the selected retail location received from the wireless network gateway, associate (i) the respective unique identifier of the respective wireless beacon installed on the respective POP display with the selected retail location based on the (ii) the identifying retail location information of the selected retail location received from the wireless network gateway: and
in response to associating the (i) respective unique identifier of respective wireless beacon with the selected retail location based on the (ii) the identifying retail location information of the selected retail location received from the wireless network gateway, change the respective initially unknown location of the respective POP display to a known position within the selected retail location based on at least: (iii) the known location of the mobile device within the selected retail location, and (iv) the determined 
These uniquely distinct features render claims 201, 241, 242, 244, 246, 247, 250, 251, 254-257 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621